— In a medical malpractice and negligence action to recover damages for personal injuries, defendants Moskowitz and the County of Nassau appeal, as limited by their notice of appeal and their brief, from so much of a judgment of the Supreme Court, Nassau County, entered February 14, 1973, as is against them and in favor of plaintiff, upon a jury verdict of $50,000. Judgment reversed insofar as appealed from, on .the law, and, as between plaintiff and said appellants, action severed and new trial granted, solely on the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to he made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $30,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs. We have considered the questions of fact and have determined that we would not grant a new trial upon those questions. We are of the opinion that the verdict was excessive to the the extent indicated herein. Gulotta, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.